Citation Nr: 0913291	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  96-14 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for a cervical spine disorder for the period from 
February 18, 1971 to July 25, 1995.

2.  Entitlement to an initial (compensable) disability rating 
for history of gastric erosions, claimed as stomach and 
intestine problems.   


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from two rating decisions 
dated in August 1995 and February 2007 of the Department of 
Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, 
Nebraska.  

In the August 1995 rating decision on appeal, the RO 
implemented a directive from VA's Compensation and Pension 
Service that a 1972 rating decision denying service 
connection for a cervical spine disorder contained clear and 
unmistakable error ("CUE") and, so, granted service 
connection for the surgical absence of the spinous processes 
at C-6 and C-7 and post-traumatic arthritis at C-6 and C-7 as 
a residual of an old compression fracture with an assigned 10 
percent disability rating under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285-5290.  In doing so, the RO assigned an effective 
date of February 18, 1971, the day after the Veteran's 
service discharge. See also February 1996 rating decision 
(the assignment of a 10 percent evaluation for a cervical 
spine disorder was confirmed). 

The Veteran appealed the 10 percent disability rating 
assigned in the August 1995 rating decision to the Board.  In 
a June 1997 Board decision, the Veteran's cervical spine 
disability rating was increased from 10 percent to 20 
percent.  The RO implemented the Board's decision in July 
1997 and assigned the 20 percent disability rating as of July 
26, 1995, the date of submission of a request for 
administrative review of the February 1972 rating decision. 
July 1997 rating decision.  The Veteran appealed the June 
1997 Board decision to the United States Court of Appeals for 
Veterans Claims ("CAVC" or "Court").  Pursuant to a Joint 
Motion from the parties, the Court vacated the 1997 Board 
decision and remanded the matter for further review. See 
February 1998 Joint Motion for Remand; February 1998 CAVC 
order.  Subsequently, the Board remanded the Veteran's appeal 
to the RO in August 1998 and again in March 2000 for further 
development.  In its March 2000 remand, the Board 
recharacterized the cervical spine issue on appeal as two 
separate claims.  Those claims were (1) entitlement to an 
initial rating in excess of 10 percent for a cervical spine 
disability for the period from February 18, 1971 to July 25, 
1995 and (2) entitlement to a rating in excess of 20 percent 
for a cervical spine disorder for the period beginning July 
26, 1995 and thereafter. See March 2000 BVA decision.  
Subsequent to the completion of the requested development, 
the case was returned to the Board for further review.  

In an April 2001 Board decision, the Board denied the 
Veteran's claim of entitlement to an initial disability 
rating for his service-connected cervical spine disorder in 
excess of 10 percent for the period of February 18, 1971 to 
July 25, 1995 and also denied a rating in excess of 20 
percent for the period of July 26, 1995 to August 12, 1998.  
However, in that same decision, the Board granted a 30 
percent disability rating as of August 12, 1998 pursuant to 
the rating criteria of Diagnostic Code 5290. April 2001 BVA 
decision, p. 12.  The Veteran appealed the Board's April 2001 
decision to the Court.  In November 2002, the Court vacated 
the part of the Board's April 2001 decision that denied 
ratings in excess of 10 percent and 20 percent for the 
Veteran's service-connected cervical spine disorder and 
remanded those matters to the Board so that VA could provide 
the Veteran with appropriate notices under the Veterans 
Claims Assistance Act of 2000 ("VCAA"). November 2002 
single-judge disposition order; December 2002 judgment.  
Thereafter, the Board remanded the issues of ratings in 
excess of 10 percent and 20 percent for the cervical spine 
disorder to the RO for VCAA compliance and the application of 
the revised rating criteria for the evaluation of 
intervetebral disc syndrome ("IVDS") under 38 C.F.R. § 
4.71a, Diagnostic Code 5293. June 2003 BVA decision.  
Subsequent to this development, the Veteran's cervical spine 
disorder claims were returned to the Board for further 
review.  

During the appeal for increased ratings pertaining to his 
cervical spine disorder, the Veteran sought service 
connection for a lumbar spine disorder.  In a May 2002 rating 
decision, the RO granted service connection for a lumbar 
spine disorder and assigned a 60 percent disability rating 
effective June 29, 2001.  Thereafter, a March 2003 rating 
decision granted service connection for a mechanical thoracic 
strain and assigned a 10 percent disability rating effective 
June 7, 2002; and also granted entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (a "TDIU" rating) and basic 
eligibility to Dependents' Education Assistance, both 
effective February 3, 2003.  A May 2003 rating decision also 
granted service connection for right upper extremity 
radiculopathy and left upper extremity radiculopathy. See 
also June 2003 rating decision (the RO granted earlier 
effective dates for service-connected upper extremity 
radiculopathy).  The Veteran appealed the assignment of a 10 
percent disability rating for his service-connected 
mechanical thoracic strain to the Board.  

In an August 2004 decision, the Board (1) denied a disability 
rating in excess of 10 percent for the Veteran's service-
connected cervical spine disorder for the period from 
February 18, 1971 to July 25, 1995, (2) denied a rating in 
excess of 20 percent for that disorder for the period from 
July 26, 1995 to August 11, 1998 and (3)  granted an 
increased disability rating of 30 percent for that disorder 
(which had been in effect since August 12, 1998) to 40 
percent effective February 17, 1998. August 2004 Board 
decision.  In that same decision, the Board remanded the 
Veteran's claim of entitlement to an initial evaluation in 
excess of 10 percent for his mechanical thoracic strain. Id.  
In a September 2004 rating decision, the RO effectuated the 
August 2004 Board grant of a 40 percent disability rating for 
the Veteran's service-connected cervical spine disorder 
effective February 17, 1998.  

The Veteran appealed the August 2004 Board decision to the 
Court.  Pursuant to a Joint Motion submitted by the parties, 
the Court vacated the part of the Board's decision that 
denied an increased disability rating in excess of 10 percent 
for a cervical spine disorder for the period from February 
18, 1971 to July 25, 1995. July 2005 Joint Motion to Vacate 
in part and to Remand; July 2005 CAVC order.  Thereafter, in 
a February 2006 decision, the Board granted an evaluation of 
20 percent for the Veteran's cervical spine disorder for the 
period from February 18, 1971 to July 25, 1995 and denied an 
initial evaluation in excess of 10 percent for the mechanical 
thoracic strain.  The Veteran appealed the February 2006 
decision to the Court.  

In the most recent CAVC order of record, the Court set aside 
and remanded the portion of the Board's February 2006 
decision that denied an increased rating in excess of 20 
percent for the Veteran's cervical spine disorder for the 
period from February 18, 1971 to July 25, 1995. January 2008 
CAVC single judge memorandum decision.  In doing so, the 
Court determined that the Board erred by failing to give 
sufficient consideration to the presumption of soundness 
under 38 U.S.C.A. § 1111 (West 2002) in terms of its finding 
that the Veteran's cervical spine disorder was manifested by 
a deformity of the C-7 vertebra from a preservice compression 
fracture and excision of the spinous processes of C-6 and C-
7. Id., p. 4.  In doing so, the Court indicated that while 
the Board considered Diagnostic Code 5285 in its February 
2006 decision (which includes a provision that requires the 
assignment of a 10 percent addition to the disability rating 
for "demonstrable deformity of vertical body") and found it 
to be inapplicable, it failed to discuss in its reasons and 
bases whether there was clear and unmistakable evidence that 
(1) the Veteran's cervical spine disorder existed prior to 
service and (2) that the pre-existing disorder was not 
aggravated during service. Id., p. 5.  

Thus, the Court determined in its January 2008 decision that 
the portion of the Board's February 2006 decision addressing 
the Veteran's cervical spine disorder must be vacated and 
remanded in order for the Board to determine in the first 
instance whether the evidence of record amounted to clear and 
unmistakable evidence that the Veteran's compression fracture 
of the cervical spine pre-existed service and if so, whether 
in-service aggravation could be excluded by clear and 
unmistakable evidence as a cause of the Veteran's surgical 
removal of the spinous processes (such that he would not be 
entitled to an additional 10 percent disability rating 
pursuant to Diagnostic Code 5285). Id., pgs. 5-6.  In making 
that finding, the Court upheld the Board's February 2006 
analysis in terms of denying the Veteran an increased rating 
in excess of 20 percent for his cervical spine disorder 
during the period from February 18, 1971 to July 25, 1995 
under the provisions of Diagnostic Codes 5290 and 5293. Id., 
pgs. 3-4.  As such, reiteration of that analysis is not 
necessary in the present decision.  In addition, the Court 
found in its opinion that the Veteran did not dispute the 
Board's February 2006 denial of a rating in excess of 10 
percent for his service-connected mechanical thoracic strain.  
As such, this issue was determined to be abandoned and is not 
currently before the Board. Id., 
p. 1.  


Lastly, the Board observes for the record that during the 
Veteran's appeal of the Board's February 2006 decision to the 
Court, the Veteran sought service connection for stomach and 
intestine problems and was granted service connection for 
history of gastric erosions (hereinafter referred to as a 
"stomach disorder"). February 2007 rating decision.  In the 
February 2007 rating decision on appeal, the RO assigned a 
noncompensable disability rating for the Veteran's service-
connected stomach disorder effective December 8, 2006.  The 
Veteran appealed the assigned noncompensable evaluation to 
the Board. May 2007 Notice of Disagreement; 
July 2007 Statement of the Case; July 2007 VA Form 9.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The evidence of record is not clear and unmistakable that 
the Veteran entered service with a compression fracture of 
the C-7 vertebra that was not aggravated during service; 
therefore the presumption of soundness as to the Veteran's 
cervical spine has not been rebutted in this case. 

3.  From February 18, 1971 to July 25, 1995, the Veteran's 
cervical spine disorder was manifested by a deformity of the 
C-6 and C-7 vertebra presumed to have been incurred during 
service, slight limitation of motion with disabling pain, 
discomfort and stiffness of the neck and left shoulder but no 
objectively verifiable symptoms of IVDS or ankylosis.

4.  The uncontroverted medical evidence of record indicates 
that the Veteran's stomach and intestine symptomatology of 
diarrhea, constipation, gas and pain are related to a 
nonservice-connected fatty food intolerance and not the 
Veteran's service-connected history of gastric erosions.  



CONCLUSIONS OF LAW

1.  Clear and unmistakable evidence of record fails to show 
that the Veteran's 
pre-service fracture of the C-7 was not aggravated during 
service. 38 U.S.C.A. 
§§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008).

2.  The criteria for an additional 10 percent evaluation for 
demonstrable deformity of the vertebral body under Diagnostic 
Code 5285 has been met, thereby entitling the Veteran to a 
disability rating of 30 percent (but no more) for his 
service-connected cervical spine disorder for the period from 
February 18, 1971 to July 25, 1995. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5290 (2008).

3.  The schedular criteria for an initial (compensable) 
rating for service-connected history of gastric erosions have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.114, 
Diagnostic Code 7307 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  


With respect to the Veteran's claims of entitlement to 
increased ratings for his service-connected cervical spine 
disorder and his service-connected stomach disorder, the 
Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board 
observes that the August 1995 rating action initially 
appealed by the Veteran was issued prior to the enactment of 
the VCAA.  However, the Board finds that the Veteran was 
notified of the VCAA in terms of this claim in letters dated 
in August 2002, June 2003 and July 2003.  In addition, the 
Veteran was notified of the elements necessary to establish 
entitlement to an initial higher rating for his recently 
service-connected stomach disorder in a July 2007 letter 
provided by the RO.  A review of the above-referenced letters 
reveals that they informed the Veteran that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
(original service connection and now increased ratings) 
claims.  In addition, the letters informed the Veteran that 
additional information or evidence was needed to support his 
claims; and asked the Veteran to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  

For the record, the Board observes that the U.S. Court of 
Appeals for Veterans Claims (the "Court") has held that 
"the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated." Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the 
Veteran's cervical spine disorder claim and stomach disorder 
claim were granted and disability ratings and effective dates 
were assigned in the rating decisions on appeal.  Thus, VA's 
duty to notify under 38 U.S.C.A. § 5103(a) was technically 
discharged at that time. See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).  

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised.  These revisions became effective 
as of May 30, 2008, and several portions of the revisions are 
pertinent to the case at hand. See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice.  Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, VA treatment records and 
identified private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
making this finding, the Board acknowledges that a portion of 
the Veteran's service treatment records appear to be missing 
in terms of the discharge summary of the Veteran's May 1970 
hospitalization during which he had cervical spine surgery is 
not on file.  However, the Veteran's remaining service 
treatment records otherwise appear to be intact.  As such, 
there is no indication in the record that any additional 
evidence, relevant to the issues discussed in this opinion, 
is available and not part of the claims file.  In this 
regard, the record reveals that the Veteran was afforded 
several VA examinations in connection with his claims. 
38 C.F.R. § 3.159(c)(4).  

Lastly, as will be explained in more detail below, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim of entitlement to an initial compensable 
disability rating for his service-connected stomach disorder.  
As such, any question as to the appropriate effective date to 
be assigned to this claim is rendered moot; and no further 
notice is needed. Dingess v. Nicholson, supra.  In terms of 
the Veteran's claim of entitlement to an increased rating for 
his cervical spine disorder under the provisions of 
Diagnostic Code 5285, the Board concludes below that with the 
resolution of all reasonable doubt in the Veteran's favor, an 
increased rating of 10 percent should be granted.  As such, 
any questions regarding the effectuating of this award will 
be addressed by the RO.  Therefore, since there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the issues 
discussed in the body of this decision, the Board finds that 
any such failure is harmless and proceeds with a merits 
adjudication of the Veteran's claims. Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006). 

B.  Increased rating for a cervical spine disorder under 
Diagnostic Code 5285

As set forth in the Introduction section above, the Veteran 
has been granted service connection for the surgical absence 
of the spinous processes at C-6 and C-7 and post-traumatic 
arthritis at C-6 and C-7 as a residual of an old compression 
fracture. August 1995 rating decision.  He was initially 
assigned a 10 percent disability rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 and 5290, in that he was 
essentially found to experience slight limitation of motion 
as a result of his cervical spine disability without evidence 
of a demonstrable deformity of the vertebral body found to be 
due to service. Id.  At the present time, the Veteran has 
been assigned the following disability ratings in 
relationship to his service-connected cervical spine 
disorder: a 20 percent disability rating for the period from 
February 18, 1971 to July 25, 1995; a 20 percent disability 
rating for the period from July 26, 1995 to August 11, 1998, 
and a 40 percent disability rating for the period from 
February 17, 1998 to the present. August 2004 and February 
2006 BVA decisions.  

The Board observes for the record that the rating criteria 
for evaluating service-connected disabilities of the spine 
has been amended twice since the issuance of the August 1998 
rating decision on appeal.  A review of the record reveals 
that the Veteran's cervical spine increased rating claims 
have been analyzed under all applicable rating criteria 
(previous and revised). Id.  In its most recent remand of the 
Veteran's appeal, the CAVC upheld the Board's prior analysis 
of the Veteran's claims in terms of the applicability of 
38 C.F.R. § 4.71a, Diagnostic Codes 5290 and 5293.  However, 
the Court found the Board's application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 to be incomplete in light of the 
presumption of soundness and remanded for an analysis of this 
issue. January 2008 CAVC memorandum decision.  

Prior to the 2003 revision of the rating criteria, Diagnostic 
Code 5285 (the rating criteria for residuals of a fracture of 
a vertebra) provided for the assignment of a 
60 percent disability rating for residuals of a vertebra 
fracture without cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast).  A maximum 100 percent 
evaluation was warranted for residuals of a vertebra fracture 
with cord involvement, required long leg braces and being 
bedridden, was provided under this diagnostic code.  In other 
cases, a veteran was to be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of the vertebral body. See 38 C.F.R. § 
4.71a, Diagnostic Code 5285 (1971-2003).  In 2003, Diagnostic 
Code 5285 was re-designated as Diagnostic Code 5235, with new 
rating criteria. 

The evidence of record in this case clearly reveals that the 
Veteran experienced a fracture of the C-7 spinous process at 
some point in time.  In light of the January 2008 CAVC 
memorandum decision, the question that the Board must now 
address is whether the Veteran's cervical spine fracture 
(i.e., demonstrable deformity of the vertebral body) clearly 
and unmistakably existed prior to service and was not 
aggravated during service such that the Veteran is not 
entitled to an additional 10 percent disability rating under 
Diagnostic Code 5285. January 2008 CAVC memorandum decision.  
In order to answer the question before it, the Board must 
essentially determine whether the Veteran is entitled to 
service connection for residuals of a fracture of the 
cervical spine.   

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. 1111.  A pre-existing 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service-connected unless the disease is otherwise aggravated 
by service. 38 C.F.R. § 3.306(b).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. Id.; see also 
VAOPGCPREC 3-2003.  
        
        1.  Clear & unmistakable evidence that fracture existed 
prior to service 

Turning to the presumption of soundness in this case, the 
Board acknowledges that a cervical spine fracture was not 
"noted" at the time the Veteran entered service.  In this 
regard, a review of the Veteran's service pre-induction 
medical examination reveals that while the Veteran's cervical 
spine was noted to be abnormal, the only abnormality 
specifically referenced was that of a cervical spine strain. 
March 1968 report of medical examination.  In the medical 
history portion of his induction examination, the Veteran 
indicated that he experienced both back trouble and paralysis 
as a result of a pre-service automobile accident in that he 
pulled muscles and injured nerves in his back and left arm at 
that time. March 1968 report of medical history.  Letters 
from two physicians contained in the Veteran's service 
medical file confirm the Veteran's history of a pre-service 
cervical spine strain and injury of the neck and shoulder 
muscles.  Specifically, the Board observes that a February 
1968 statement from R.H., M.D. noted that the Veteran had 
been treated for injuries in an April 1967 auto accident that 
included a sprain of the cervical spine.  The Veteran was 
hospitalized for 12 days in relationship to his 1967 
automobile accident, during which Dr. H. reported that his 
neck symptoms gradually subsided.  In a letter dated in March 
1968, C.C., M.D. reported that after his 1967 accident, the 
Veteran was hospitalized for treatment of subluxation of C-6 
and C-7 and injuries to the neck and shoulder muscles.  Dr. 
C. stated that the Veteran had residual limitation of motion 
of the neck and left upper extremity after his accident, with 
weakness and pain in the neck and the extremity due to post-
traumatic arthritis and fibromyositis of the involved 
muscles.  Neither Dr. H. nor Dr. C. indicated that the 
Veteran suffered from a fracture of the vertebra as a result 
of his car accident in April 1967. February 1968 letter from 
R.H., M.D.; March 1968 letter from C.C., M.D.  

Based upon the above-referenced evidence, the Court 
essentially found in its January 2008 memorandum decision 
that the presumption of sound condition applied to the 
Veteran's cervical spine. January 2008 CAVC decision, p. 5.  
As such, the Board was instructed upon remand to analyze the 
evidence of record to determine whether the presumption of 
soundness was rebutted by clear and unmistakable evidence in 
terms of (1) if the Veteran's cervical spine fracture of the 
C-7 vertebra pre-existed service and (2) if so, whether the 
pre-service cervical spine fracture was aggravated during 
service as evidenced by the surgical removal of the C-6 and 
C-7 spinous process. Id.; 38 U.S.C.A. § 1111.  

After reviewing all the evidence of record, the Board finds 
that there is clear an unmistakable evidence that the 
Veteran's cervical spine fracture at C-7 preexisted his 
military service and this prong of the presumption of 
soundness is rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.303.  In support of this finding, the Board relies upon the 
Veteran's above-referenced March 1968 service pre-induction 
examination which clearly documents that the Veteran entered 
service with residuals of a cervical spine injury.  In his 
induction medical history questionnaire, the Veteran clearly 
reported having experienced a painful or trick shoulder or 
elbow, as well as back trouble of some kind.  The letters 
submitted by the Veteran's two physicians document the 
severity of the Veteran's pre-service automobile accident in 
that the Veteran was hospitalized for 12 days as a result of 
his injuries.  In addition, these letters are probative to 
the question of exactly where the Veteran injured his 
cervical spine in the April 1967 accident in that they 
document the Veteran's cervical spine subluxation of the C-6 
and C-7 vertebra. 

Turning to the Veteran's service treatment records, the Board 
observes that the Veteran was seen six months after he 
entered service with complaints of neck pain. September 1968 
service treatment records; see also service treatment records 
dated in November 1968.  Cervical spine x-rays taken in 
January 1969 revealed old fractures of the C-7 spinous 
process and degenerative changes of C-6 and C-7, with slight 
narrowing at that joint.  Notably, although the Veteran's 
service records dated between March 1968 and January 1969 
document the Veteran's complaints of neck and shoulder pain, 
they are silent in terms of noting any particular event or 
injury during that time frame that could account for the 
fracture of the C-7 vertebra noted on the Veteran's January 
1969 x-rays.  In addition, the Board observes that hospital 
records contained in the Veteran's service file dated in 
March 1970 reflect that the Veteran was being treated for 
pain in the left shoulder and arm.  In discussing the history 
of his illness, the Veteran was noted to have had a 
compression fracture of the C-7 vertebra as a result of his 
April 1967 automobile accident.  He was ultimately diagnosed 
with an old, compression-type fracture of the C-7 vertebra 
and degenerative joint disease of C-6 and C-7 secondary to 
the compression fracture.  Service treatment records dated in 
October 1970 also reflect an orthopedic medical doctor's 
opinion that the Veteran had a "fracture dislocation C-6 on 
C-7 [in] April 1967 [while] at home as a civilian."  October 
1970 service treatment records; see also service treatment 
records dated in November 1970.   

Post-service medical records include a February 1972 VA 
orthopedic examination report that indicates the Veteran was 
in an accident prior to service and that he had a closed 
fracture and compression of the old 7th vertebral body.  The 
examiner specifically reported that the Veteran sustained a 
compression fracture of C-7 from his initial injury; and that 
the question presented to him was one of aggravation.  The 
examiner reported that since the 1967 injury, the Veteran had 
continued to have pain in his neck and constant stiffness in 
the posterior and left side of the neck with radiation over 
the left side of the shoulder.  After performing a physical 
examination, he diagnosed the Veteran with (1) an old 
compression fracture of the C-7 secondary to an automobile 
accident, (2) the surgical absence of the spinous processes 
of C-6 and C-7, (3) 7th cervical radiculopathy and (4) post-
traumatic arthritis of C-6 and C-7. February 1972 VA 
orthopedic examination report.  

Thus, a review of the current medical evidence of record 
reveals no evidence of any incident or injury other than the 
Veteran's pre-service April 1967 motor vehicle accident that 
could account for the Veteran's "old" C-7 compression 
fracture initially noted on the Veteran's January 1969 x-
rays.  Based upon this evidence, the Board concludes that the 
Veteran clearly and unmistakably entered service with a 
cervical spine fracture of the C-7 vertebra.  As such, the 
next question that the Board must address is whether clear 
and unmistakable evidence demonstrates that the Veteran's 
pre-service fracture was not aggravated by such service. 38 
U.S.C.A. 1111 (emphasis added).  

        2.  Clear & unmistakable evidence that fracture was not 
aggravated 

In addressing the second prong of the presumption of 
soundness (i.e., aggravation), the Board once again turns to 
the Veteran's service treatment records.  In doing so, the 
Board observes that the Veteran was given the following 
"PULHES" physical profile at the time he entered service in 
light of his pre-service cervical spine strain:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
2
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Six 
months after entering service, the Veteran began to be seen 
with complaints of neck and shoulder pain. September 1968 
service treatment records; January 1969 radiographic report.  

In February 1969, the Veteran complained of neck pain.  
Thereafter, in March 1969, the Veteran had left-sided 
radicular symptoms in the C-6 and C-7 distribution.  It was 
recommended that cervical fusion be considered.  He was given 
a Physical Profile with permanent assignment.  In September 
1969, the Veteran complained of increased pain in the left 
shoulder and left arm which stemmed from his neck.  He also 
complained of pain in both lower extremities, paresthesia of 
the anus and paresthesia of both lower extremities which 
occurred after periods of standing in a stooped position.  On 
examination, he was found to have had levoscoliosis.  Later 
that month, the Veteran complained of neck pain with 
paresthesia into the left arm and hand.  He felt his 
symptoms, including pain, were increasing. September 1969 and 
February 1970 service treatment records.   

In February 1970, it was noted that the Veteran had a 
positive Spurling sign on the left, but DTRs were equal and 
no motor or sensory deficit in the upper extremities was 
reported.  In discussion, it was noted that the Veteran's x-
rays revealed a compression fracture of C-7 with avulsion of 
C-7 spinous process, as well as loss of disc space at C6-C7.  
It was indicated that the Veteran would probably need 
anterior fusion.  Thereafter, the Veteran was examined in 
March 1970 and found to have a loss of normal lordotic 
cervical curvature after complaining of increasing radicular 
symptoms down his left arm.  He was hospitalized in March 
1970, at which time it was reported that the Veteran had been 
experiencing neck pain and a tingling sensation into the left 
arm since his 1967 cervical spine injury. March 1970 service 
treatment records.  The Veteran's examiner noted that 
previous studies of the Veteran's cervical spine had revealed 
an extradural pressure defect at C6-7, with involvement of 
the left C-6 nerve root secondary to traumatic deformity.  
Another myelogram was performed during the hospitalization; 
and the Veteran's discharge diagnoses were an old compression 
type fracture of C-7 and degenerative joint disease of C6-7, 
secondary to C-7 fracture. Id.  

The Veteran was given additional Physical Profiles of "3T" 
in March 1970, June 1970 and August 1970 in relationship to 
his upper extremities. See physical profile records.  
Subsequent records reflect that the Veteran underwent surgery 
for removal of a fragment of the spinous process of C-7 in 
May 1970. Id.; June 1970 service treatment records; see also  
November 1970 hospital discharge summary.  After surgery, the 
Veteran continued to report experiencing neck pain and 
radicular symptoms; and was noted to be on valium and other 
medications for muscle spasms and back pain. June 1970 and 
July 1970 service treatment records.  In October 1970, it was 
determined that the Veteran was unfit for combat duty.  Later 
that month, on examination, the Veteran was found to have 
slight limitation of motion of the neck, but reflexes were 
physiological.  Sensations were reported as normal and there 
was no motor weakness or atrophy.  X-rays revealed residuals 
of C-7 surgery and unstable subluxation of C-6 forward on C-
7.  In addition, traumatic fusion of C-7 on T-1 was also 
reported.  It was determined that the Veteran did not meet 
the medical standards for service retention and would require 
hospitalization.

During hospitalization in October 1970, the Veteran symptoms 
were found to be suggestive of C-7 nerve root irritation on 
the left.  X-rays taken at that time revealed degeneration at 
C6-7 and a deformed vertebral body of C-7.  The Veteran did 
not desire further treatment and would not consent to another 
myelogram or to an anterior discectomy and interbody fusion.  
A November 1970 hospital discharge summary noted that the 
Veteran's cervical spine x-rays revealed a compression 
fracture of C-7 of 50 percent with spurring, anteriorly.  
There was also noted an absence of C-6 and C-7 spines, 
posteriorly. October 1970 and November 1970 hospitalization 
records.  Subsequent to his hospitalization, the Veteran 
underwent a November 1970 Medical Board examination.  A 
December 1970 Report of Medical Board Proceedings ultimately 
reflects that he was found to be medically unfit for further 
service due to (1) an old closed compression fracture of the 
C-7 vertebral body without artery involvement but with nerve 
involvement from a 1967 injury; (2) acquired surgical absence 
of the 6th and 7th cervical spinous processes with resultant 
instability, from treatment for the old C-7 compression 
fracture; (3) left 
C-7 radiculopathy manifested by neck and shoulder pain, 
stemming from diagnoses #1 an #2; and (4) traumatic 
osteoarthritis of C-6 and C-7, secondary to the old C-7 
compression fracture.  At the time he separated from service, 
the Veteran was assigned the following "PULHES" physical 
profile:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
4
1
1
1
1

See November 1970 report of medical examination.  

A January 1971 Report of a Physical Evaluation Board 
Proceeding reflects that the Veteran had a C-7 vertebral 
fracture followed by surgical removal of C-6 and C-7 spinous 
process with residuals radiculopathy, osteoarthritis, and 
moderate limitation of motion of the cervical spine.  The 
severity was evaluated as 20 percent disabling but the 
preservice level of disability was also rated as 20 percent 
disabling, and after subtraction there was a net percentage 
of disability of zero.  It was commented that the original 
fracture was prior to service and surgery was performed 
during service which improved the pre-existing condition.  
So, he was separated from service without entitlement to 
disability benefits.  However, a January 1971 rating decision 
for Vocational Rehabilitation Purposes noted that the 
Physical Evaluation Board found the Veteran unfit for service 
due to residuals of an old C7 vertebral fracture.  It was 
stated that the injury pre-dated service but was aggravated 
by service.  It was rated, for Vocational Rehabilitation 
purposes, to be 30 percent or more disabling.  Based upon the 
conflicting determinations between the January 1971 Report of 
Physical Evaluation Board Proceedings and the January 1971 
rating decision for Vocational Rehabilitation Purposes, the 
Veteran was ultimately granted service connection for his 
cervical spine disorder in the August 1995 rating decision 
originally on appeal.  

After carefully reviewing the above-referenced evidence in 
detail, the Board cannot find by clear and unmistakable 
evidence that the Veteran's pre-service cervical spine 
fracture of the C-7 vertebra was not aggravated given the 
pain and problems that the Veteran apparently began to 
experience during his initial 6 months in service 
(symptomatology that was absent from April 1967 to March 1968 
according to the lay affidavits of record), his change in 
physical profiles from the time he entered service until he 
separated from service, and the recommendation that he 
undergo surgery for his cervical spine symptomatology in May 
1970. See lay statements from family and friends.  The result 
of the aggravation of the Veteran's pre-service C-7 
compression fracture is evidenced by the Veteran's in-service 
cervical spine surgery and acquired surgical absence of the 
6th and 7th cervical spinous processes. December 1970 service 
treatment records.  

In making the above-referenced finding, the Board 
acknowledges for the record that rating decisions contained 
in the claims file dated in February 1972 and April 1992 
essentially reflect the opinion that the Veteran's in-service 
cervical spine surgery was corrective in nature rather than a 
result of aggravation.  However, the Board concludes that 
such a finding has implicitly been challenged as evidenced by 
the August 1995 rating decision in which the VA Director of 
Compensation and Pension determined that CUE had been 
identified in the February 1972 rating decision that denied 
service connection for the Veteran's cervical spine disorder.  
In light of the application of the presumption of soundness 
to this issue and the evidentiary standard changing from the 
"preponderance of the evidence" to "clear and unmistakable 
evidence," the Board cannot state that the Veteran's in-
service cervical spine surgery was not the result of 
aggravation.  Thus, presumption of sound condition applies to 
the Veteran in terms of his cervical spine fracture; and the 
Board must therefore review the Veteran's present increased 
rating claim on a "direct" basis (i.e., under the guise 
that the Veteran did not enter service with a 
pre-existing fracture of the C-7 vertebra) to determine if he 
is entitled to an additional 10 percent disability rating 
pursuant to Diagnostic Code 5285.  

	3.  Application of the presumption of soundness

Given the fact that the evidence of record clearly reveals 
that the Veteran's C-7 fracture was first shown to be present 
via x-ray evidence during the Veteran's period of service; 
the Veteran underwent surgery during service related to this 
fracture; and the Veteran presently has a C-6 and C-7 
deformity resulting from his in-service cervical spine 
surgery, the Board finds that in accordance with 38 C.F.R. 
§ 3.303(b), the Veteran is entitled to an additional 10 
percent disability rating pursuant to Diagnostic Code 5285 
for a demonstrable vertebral body deformity during the period 
from February 18, 1971 to July 25, 1995, in addition to the 
current 20 percent disability rating he is presently assigned 
for limitation of motion of the cervical spine pursuant to 
Diagnostic Code 5290. See February 2006 Board decision (the 
Veteran was granted a 20 percent disability rating for his 
service-connected cervical spine disorder from February 18, 
1971 to July 25, 1995 based upon his symptoms of cervical 
spine pain, discomfort, slightly limited motion and surgical 
residuals).  

However, in making the above-referenced finding, the Board 
concludes that an additional 10 percent disability rating is 
not warranted specifically for any deformity related to the 
Veteran's pre-service C-7 vertebra fracture since this 
deformity was essentially encompassed by the C-6 and C-7 
deformity resulting from the Veteran's in-service cervical 
spine surgery. See also note attached to Diagnostic Code 5285 
(Diagnostic Code 5285 provides that separate disability 
ratings should not be assigned for more than one spinal 
segment by reason of involvement of only the first or last 
vertebrae of an adjacent segment).  Accordingly, the Board 
concludes that a 30 percent disability rating, but no more, 
is warranted for the Veteran's cervical spine disorder from 
February 18, 1971 to July 25, 1995 pursuant to the provisions 
of Diagnostic Code 5285 in conjunction with Diagnostic Code 
5290.  

C.  Increased rating for service-connected history of gastric 
erosions 

As set forth in the Introduction section above, the RO 
granted service connection for history of gastric erosions in 
the February 2007 rating decision on appeal and assigned a 
noncompensable disability rating by analogy under the 
provisions of 38 C.F.R. § 38 C.F.R. § 4.114, Diagnostic Codes 
7399-7307.  At present, the Veteran contends that his 
service-connected stomach disorder is more disabling than 
currently evaluated and has appealed for a compensable 
disability rating. See May 2007 argument with notice of 
disagreement; July 2007 argument with VA Form 9.  In doing 
so, he essentially argues that his service-connected stomach 
symptomatology includes severe bouts of diarrhea 
(approximately 75% of the time), almost constant stomach 
pain, intestinal pain, gas and occasional constipation. 
November 2006 claim.  He has argued that these symptoms, in 
addition to his history of gastric erosions, are the result 
of medications he has taken for other service-connected 
disabilities. Id.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant. 
38 C.F.R. § 4.3.  While a veteran's entire history is 
reviewed when making a disability determination, 38 C.F.R. § 
4.1, where service connection has already been established, 
and increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period. See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where the particular disability for which a veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
are affected, but also the anatomical location and 
symptomatology are closely analogous. See 38 C.F.R. §§ 4.20, 
4.27.  Ratings shall be based, as far as practicable, upon 
the average impairment of earning capacity with the 
additional provision that the Secretary of Veterans Affairs 
shall from time to time readjust the Schedule of Ratings in 
accordance with experience.  In exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation may be assigned commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1).

In this case, the Veteran's service-connected stomach 
disorder has been rated by analogy under the provisions of 38 
C.F.R. § 38 C.F.R. § 4.114, Diagnostic Codes 7399-7307.  
Diagnostic Code 7307 provides that a 10 percent rating will 
be assigned when the evidence reveals chronic gastritis with 
small nodular lesions, and symptoms.  A 30 percent rating is 
warranted for chronic gastritis with multiple small eroded or 
ulcerated areas, and symptoms.  Lastly, a 60 percent 
disability rating is assigned when the evidence reveals 
chronic gastritis with severe hemorrhages, or large ulcerated 
or eroded areas. 38 C.F.R. § 4.114, Diagnostic Code 7307.

Turning to the merits of the issue on appeal, the Board 
initially observes for the record that the Veteran was 
granted service connection for history of gastric erosions on 
the basis of a February 2007 VA examination report.  During 
this examination, the Veteran reported his stomach problem as 
consisting of irritable bowels.  He denied experiencing 
diarrhea at that time, but rather stated that with diet 
changes, he experienced greasy, floating stools that occurred 
usually once a week and lasted for 4-5 days. February 2007 VA 
examination report, p. 1.  He denied experiencing abdominal 
pain, but reported having "burning pain" every 2 weeks.  In 
detailing his medical history, the Veteran denied 
experiencing nausea, vomiting, constipation, intestinal pain, 
anemia, significant weight loss and malnutrition. Id., pgs. 
2-5.  After performing a physical examination and reviewing 
the Veteran's medical records that included a December 2005 
imaging study that revealed the Veteran had mild superficial 
gastric erosions, the VA examiner ultimately diagnosed the 
Veteran with fatty food intolerance, GERD and previous 
gastric erosions. Id., pgs. 5-9.  In doing so, he stated that 
the Veteran did not currently meet the diagnostic criteria 
for irritable bowel syndrome, even though such a diagnosis 
had been rendered by another medical provider in the past.  
In terms of the Veteran's current diagnoses, the examiner 
opined based upon his review of the medical literature that 
the gastric erosions noted in the Veteran's previous medical 
records were at least as likely as not related to medication 
taken by the Veteran for his service-connected back and neck 
issues. Id., pgs. 8-9.  However, he was also of the opinion 
that the Veteran's long-standing reflux issue and irritable 
bowel symptoms (i.e., diarrhea, pain, etc . . . ) were not 
related to the Veteran's medications on the basis that the 
medical literature reflected no causal connection between 
nonsteroidal medication therapy and those disease entities.  
In this regard, the examiner specifically opined that the 
Veteran's fatty food intolerance was the best diagnosis that 
could be placed to his irritable bowel/stomach symptoms. Id.  

Subsequent to the February 2007 grant of service connection 
for history of gastric erosions, the RO requested that the 
Veteran be scheduled for a gastroscopy for the purpose of 
determining whether he continued to have gastric erosions. 
March 2007 request for VA examination.  According to the 
April 2007 examination report, the Veteran underwent an upper 
GI endoscopy that was determined to be normal other than food 
residue being found on the greater curvature of the Veteran's 
stomach. April 2007 examination report.  In this regard, the 
VA examiner specifically reported that no lesions or erosions 
were noted on the study. Id.  Based upon this evidence, the 
RO essentially confirmed the assignment of a noncompensable 
disability rating for the Veteran's service-connected stomach 
disorder.  

The Board has carefully reviewed all the evidence of record, 
but finds that the preponderance of the evidence is against 
assigning a compensable disability rating for the Veteran's 
service-connected stomach disorder since the primary stomach 
symptomatology that the Veteran seeks compensation for has 
been attributed to a nonservice-connected stomach condition 
(i.e., a fatty food intolerance). See May 2007 and July 2007 
argument from Veteran's counsel.  Specifically, the Board 
observes that the Veteran has not been service-connected for 
fatty food intolerance; nor is the any medical opinion of 
record indicating that the Veteran's complaints of pain, 
diarrhea, gas and/or constipation is symptomatology that has 
been associated by a medical provider with any of the 
Veteran's service-connected disorders or to his service-
connected history of stomach erosions. See November 2005 and 
December 2005 private medical records; VA medical records 
dated in May 2003, February 2005 and January 2006.  Although 
the Veteran is competent to report symptoms which come to him 
through his senses, he is not competent to provide a medical 
diagnosis or medical opinion as to the etiology of those 
symptoms. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Layno 
v. Brown, 6 Vet. App. 465 (1994).   

In order for the Veteran to be entitled to a schedular 
compensable disability rating by analogy under Diagnostic 
Code 7307, evidence must be associated with the claims file 
that reveals his gastric erosions have returned, in addition 
to the Veteran experiencing other stomach symptomatology that 
can be associated with those erosions.  To date, no such 
objective evidence exists in the claims file and the Veteran 
has not asserted that his specific service-connected stomach 
symptomatology has increased in severity.  As such, the Board 
finds that the Veteran's service-connected stomach 
symptomatology has appropriately been assigned a 
noncompensable disability rating.    

In reaching this decision, the Board has reviewed the 
Veteran's claim under the remaining diagnostic codes 
applicable to the digestive system to determine whether an 
increased rating might be available pursuant to those codes.  
However, the Board finds the rating criteria listed within 
those codes to be inapplicable to the facts of this increased 
rating claim.    

D.  Extraschedular evaluations 

Lastly, in reaching this decision, the Board has considered 
the potential application of various provisions of Title 38 
of the Code of Federal Regulations, whether or not they were 
raised by the Veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  In 
doing so, the Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards." 38 C.F.R. § 3.321(b)(1).  In the 
absence of such factors, the Board concludes that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) in regards to 
either of the Veteran's claims are not met. See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

An initial rating of 30 percent, but no more, for the 
Veteran's service-connected cervical spine disorder is 
granted for the period from February 18, 1971 to July 25, 
1995, subject to the laws and regulations governing the 
payment of monetary benefits.

An initial (compensable) disability rating for history of 
gastric erosions is denied.   



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


